FOR PUBLICATION


ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

DANIELLE L. GREGORY                          GREGORY F. ZOELLER
Indianapolis, Indiana                        Attorney General of Indiana

                                             KARL M. SCHARNBERG
                                             Deputy Attorney General

                                                                              FILED
                                             Indianapolis, Indiana

                                                                           Aug 07 2012, 9:08 am
                            IN THE
                  COURT OF APPEALS OF INDIANA                                      CLERK
                                                                                 of the supreme court,
                                                                                 court of appeals and
                                                                                        tax court




MATTHEW MANUEL,                              )
                                             )
     Appellant-Defendant,                    )
                                             )
            vs.                              )      No. 49A02-1112-CR-1135
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff.                     )


                  APPEAL FROM THE MARION SUPERIOR COURT
                      The Honorable Annie Christ-Garcia, Judge
                       Valerie Horvath, Master Commissioner
                         Cause No. 49G17-1109-FD-69526



                                   August 7, 2012

                            OPINION - FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Defendant, Matthew Manuel (Manuel), appeals his conviction for

domestic battery, a Class D felony, Ind. Code § 35-42-2-1.3, after a bench trial.

       We affirm.

                                         ISSUES

       Manuel raises three issues on appeal, which we restate as follows:

       (1) Whether the trial court abused its discretion when it denied him the opportunity

          to cross-examine a witness about a past incident;

       (2) Whether the trial court abused its discretion when it allowed the State to ask

          one of its witnesses whether she had testified truthfully; and

       (3) Whether the State produced sufficient evidence to prove beyond a reasonable

          doubt that Manuel committed domestic battery as a Class D felony.

                        FACTS AND PROCEDURAL HISTORY

       Manuel and D.S. lived together for eight years in a home in Indianapolis, Indiana,

and had one child together named D.M.         D.S. also had one child from a previous

relationship, whom Manuel helped raise during their eight year relationship. On the

evening of September 28, 2011, D.S. went out to play Bingo to celebrate her birthday.

While D.S. was away, Manuel put the two children to bed in their rooms, although D.M.

did not go to sleep right away. D.S. returned home from playing Bingo around 10:30

p.m. and sat down to watch television with Manuel. At one point, Manuel began to talk

about his desire to visit Madagascar, so they looked up Madagascar online on D.S.’
                                          2
laptop computer. Later, Manuel went into another room and D.S. began to check her e-

mails. When Manuel came back into the room, he saw D.S. delete an e-mail. He

demanded to know what she had deleted, but D.S. would not tell him and Manuel hit her

on the forehead with a cell phone. They began to argue loudly and Manuel proceeded to

examine the files on D.S.’ laptop until its battery died and it automatically shut down.

       Manuel plugged the laptop’s battery charger in and turned the laptop back on, but

discovered that it required a password to log in. He asked D.S. for the password, but she

refused to give it to him. Manuel began “complaining and yelling and screaming walking

through the house.”     (Transcript p. 38).       When D.S. still refused to give him her

password, he walked outside and put their daughter’s net book computer, which was their

second computer, into his car. While Manuel was outside, D.S. called 911 on her cell

phone and then put the phone under a pillow on her bed. Manuel returned to the house

and continued “yelling and screaming” at D.S. while she was standing in the doorway of

their bedroom. (Tr. p. 42). Manuel threw D.S.’ laptop on the floor and broke it. He then

picked the laptop back up and hit D.S. on the head with it twice before grabbing her from

behind and choking her.

       D.S. managed to separate herself from Manuel, and shortly thereafter police

officers arrived as a result of D.S.’ 911 phone call. When the officers arrived, they

knocked for about four or five minutes before anyone answered the door. However, they

saw a person peek out from the bedroom window through the blinds. Eventually, Manuel

answered the door with D.S. standing next to him. The officers noticed that D.S. was

                                              3
“visibly upset” and was “crying and shaking,” but did not have any visible injuries. (Tr.

p. 13).

          On September 29, 2011, the State filed an Information charging Manuel with

Count I, domestic battery, a Class D felony, Ind. Code § 35-42-2-1.3; Count II, battery of

a family or household member, a Class D felony, I.C. § 35-42-2-1; Count III, domestic

battery, a Class A misdemeanor, I.C. § 35-42-2-1.3; and Count IV, battery, a Class A

misdemeanor, I.C. § 35-42-2-1. On November 17, 2011, a bench trial was held, and the

trial court found Manuel guilty as charged. On December 1, 2011, the trial court held a

sentencing hearing and sentenced Manuel to 365 days on Count I, with 128 days

executed and 237 days suspended. The trial court merged Count II with Count I to avoid

double jeopardy prohibitions and merged Counts III and IV with Count I as they were

lesser included offenses.

          Manuel now appeals. Additional facts will be provided as necessary.

                               DISCUSSION AND DECISION

                                    I. Exclusion of Evidence

          During Manuel’s cross-examination of D.S. at trial, Manuel elicited testimony

that he had been arrested and charged with domestic battery of D.S. in 2005, but that the

charges were dropped after D.S. talked to the State. After eliciting this testimony,

Manuel asked D.S. whether she had filed a recantation admitting that the abuse had never

happened. The State objected to the question, arguing that it was irrelevant and unduly

prejudicial to the State because the State did not know the specifics of the incident

                                              4
without a supplemental statement from that case. In response, Manuel argued that the

relevance of the question related to D.S.’ credibility as a witness.        The trial court

sustained the objection, and Manuel requested to make an offer to prove. The trial court

allowed the offer, and Manuel asked D.S. whether she had filed a recantation.             In

response, D.S. admitted that she had. Now, Manuel argues that the trial court abused its

discretion when it denied him the opportunity to question D.S. about her recantation at

trial.

         Preliminarily, we note that the scope and extent of cross-examination is within the

discretion of the trial court, and we will reverse only upon finding an abuse of that

discretion. Palmer v. State, 654 N.E.2d 844, 848 (Ind. Ct. App. 1995). We will find an

abuse of discretion where a trial court’s decision is clearly against the logic and effect of

the facts and circumstances before the court. Parker v. State, 965 N.E.2d 50, 53 (Ind. Ct.

App. 2012).      Although a defendant’s right to present a defense is of the utmost

importance, it is not absolute. Id. “The accused, as is required of the State, must comply

with established rules of procedure and evidence designed to assure both fairness and

reliability in the ascertainment of guilt and innocence.” Id.

         Under Indiana Evidence Rule 607, “The credibility of a witness may be attacked

by any party, including the party calling the witness.” However, pursuant to Evid. R.

608(a), a party may only attack the credibility of a witness through evidence in the form

of opinion or reputation. Evidence regarding specific instances is inadmissible, other

than evidence of a conviction of a crime as provided in Evid. R. 609 and evidence

                                              5
concerning the character for truthfulness or untruthfulness of another witness as to which

the witness has testified. Evid. R. 608(b).

       In a similar vein, the defendant in Nunley v. State, 916 N.E.2d 712, 720 (Ind. Ct.

App. 2009), trans. denied, tried to introduce evidence at trial that the child who claimed

that he had molested her had made a false accusation of misconduct on another occasion.

The trial court found that the evidence was inadmissible under Evid. R. 608(b) as

evidence of a specific instance, and we affirmed. Id. As D.S.’ 2005 accusation and then

recantation were specific instances of conduct similar to the false accusation at issue in

Nunley, we conclude that evidence of D.S.’ recantation here was likewise precluded

under Evid. R. 608(b), and the trial court did not abuse its discretion when it did not

permit Manuel to cross-examine D.S. about the 2005 charges.

                                   II. Character Testimony

       Next, Manuel argues that the trial court improperly allowed the State to bolster the

truthfulness of D.S.’ testimony. At trial, the following exchange occurred:

       [STATE]: [D.S.,] as you sit here today[,] has your testimony been truthful
       about what happened on September 29th?
       [DEFENSE COUNSEL]: Judge[,] I am going to object to any bolstering of
       the witness. She’s under oath. She knows that she’s supposed to tell the
       truth.
       [STATE]: It wasn’t my case in chief, Judge. I think that it’s . . . the door’s
       been opened. She’s . . . her credibility’s been attacked and I have an
       opportunity to rehabilitate her so it’s not bolstering. It’s rehabilitation.
       [TRIAL COURT]: The objection will be overruled.
       [STATE]: Are you . . . are you testifying truthfully about the incident that
       we’re here about today?
       [D.S.]: Yes.


                                              6
(Tr. pp. 69-70). According to Manuel, this exchange was prohibited under our rules of

evidence.

       We review a trial court’s decisions regarding the scope and extent of cross-

examination for an abuse of discretion. See Parker, 965 N.E.2d at 53. We will find an

abuse of discretion only where a trial court’s decision is clearly against the logic and

effect of the facts and circumstances before the court. Id.

       As Manuel argues, Evid. R. 704(b) provides that “[w]itnesses may not testify to []

whether a witness has testified truthfully . . . .” However, we have held that “[a] witness

may be rehabilitated on redirect examination if [she] was discredited by [her] testimony

on cross-examination.” Embry v. State, 923 N.E.2d 1, 7 (Ind. Ct. App. 2010), trans.

denied.     Indiana courts have recognized two general rules with respect to witness

rehabilitation:

       The first rule is that evidence supporting credibility is admissible only if
       credibility has been or certainly will be attacked. This is based on the
       conclusion that, without such an attack, evidence supporting credibility is
       of insufficient probative value to warrant the time necessary to consider it .
       ...

       The second principle is that, even if credibility is attacked, evidence
       supporting credibility is admissible only if it logically refutes the specific
       focus of the attack . . . .

Id. The second principle is generally the more difficult one to apply, as its application

requires determining what will logically refute the attack on credibility. Id. The answer

usually varies depending on the basis for that attack. Id.



                                             7
      Here, many of Manuel’s questions throughout his cross-examination were

intended to impeach D.S.’ credibility. The following exchanges occurred:

      [DEFENSE COUNSEL]: Okay so before you called 911 your testimony is
      that there was no contact between the two of you?
      [D.S.]: Yelling and screaming, yes.
      [DEFENSE COUNSEL]: Okay but there was nothing else . . . he hadn’t
      touched you before you called 911?
      [D.S.]: No.
      [DEFENSE COUNSEL]: Okay do you remember me asking you that same
      exact question out in the hall?
      [D.S.]: Outside[?]
      [DEFENSE COUNSEL]: Yes.
      [D.S.]: Yes he hit me in the head.
      [DEFENSE COUNSEL]: And what was your answer?
      [D.S.]: He hit me in the head with the laptop.
      [DEFENSE COUNSEL]: Okay did you also tell me that he hit you with
      the cell phone before you called 911?
      [D.S.]: Up front in the living room, yes. Yes, he hit me in the front when
      we were in the front room living room.
      [DEFENSE COUNSEL]: And this is the first you remember of that just
      now?
      [D.S.]: No we were busy talking about the issue in the hall—in the hallway
      and in the bedroom with the laptop.
      [DEFENSE COUNSEL]: But you didn’t understand what I just said a
      second ago that the first time—
      [D.S.]: Did he hit me before?
      [DEFENSE COUNSEL]: I just want to be clear. What you just testified—
      [D.S.]: Okay, I didn’t mention it. Okay that’s what you’re saying.
      [DEFENSE COUNSEL]: So those three times that I just asked you that
      whether there was any contact before you called 911 you said no. Is that
      true or not true?
      [D.S.]: When you asked me that you were trying to confuse me, that’s why
      but yes go ahead. We’ll just go with that. He hit me once in the head.
      That’s what you’re trying to say.
      [DEFENSE COUNSEL]: No I’m not trying to say anything. I’m actually
      trying to figure out what you’re saying. Did he or did he not hit you before
      you called 911?
      [D.S.]: Yes in the living room.
      [DEFENSE COUNSEL]: And all those times that I just asked you that you
      didn’t understand the question?
                                            8
       [D.S.]: Because I wasn’t thinking about that stuff. I was worried about the
       911 call and him hitting me in the head with the laptop.
       [DEFENSE COUNSEL]: Okay so your testimony now is that you didn’t
       understand what I was asking you—
       [D.S.]: No I understood what you asked me.
       [DEFENSE COUNSEL]: Okay so it was only a verbal fight before you
       called 911?
       [D.S.]: No he also hit me with the cell phone.
       [DEFENSE COUNSEL]: Okay but you never told the police that?
       [D.S.]: That wasn’t even important. The cell phone part wasn’t the
       important thing. Him hitting me on the head with the laptop . . . he
       could’ve choked me. He choked me before. He’s done it in the house. I’m
       not even it. My issue’s not with the . . . with him being hit me on the . . . on
       the head with the cell phone. I’m worried about everything else. He’s done
       this before.

(Tr. pp. 53-55).

       [DEFENSE COUNSEL]: And during that entire 911 call that we just
       listened to he didn’t leave, did he?
       [D.S.]: No he was still in the house.

*      *      *

       [DEFENSE COUNSEL]: Okay do you remember when I spoke to you in
       the hallway . . . ?
       [D.S.]: Yeah.
       [DEFENSE]: And do you remember telling me that—
       [D.S.]: The net book was in the car.
       [DEFENSE COUNSEL]: That wasn’t my question but do you remember
       me asking you . . . I’m sorry. Do you remember telling me that he went out
       to the car twice?
       [D.S.]: Yeah.
       [DEFENSE COUNSEL]: Okay one time he went out there to take the net
       book out. That’s what you told me.
       [D.S.]: No he was already walking out there and he had his jacket on. He
       went out there and put something out there . . . came back in—
       [DEFENSE COUNSEL]: And that’s when you called 911.
       [D.S.]: Because I looked out the door and I saw him out there. I came back
       and called 911 and set my phone under the pillow.
       [DEFENSE COUNSEL]: Okay and then you told me he left again.

                                              9
       [D.S.]: He walked out towards the car. I didn’t say he left out of the house.
       He left . . . outside and went out towards the car.
       [DEFENSE COUNSEL]: Out in the hallway you didn’t tell me that he
       went outside twice?
       [STATE]: Judge I believe that’s what she did just say. She said he went
       out twice. Once to the car and once outside. I mean that’s . . . consistent
       with what she’s testifying to now [].
       [TRIAL COURT]: Right and I believe that [defense counsel’s] question is,
       when you discussed the matter in the hallway did you tell [defense counsel]
       that he had gone out to the car twice like you are saying here currently
       now?
       [D.S.]: I think she had said that I only said once because he had went
       outside.
       [TRIAL COURT]: Does that answer your question? The objection will be
       overruled.
       [DEFENSE COUNSEL]: Judge I can move on from that. That’s fine.

(Tr. pp. 60-62). In light of this testimony, we find that Manuel attempted to impeach

D.S. as a witness with respect to her truthfulness. Because the impeachment related to

truthfulness, we further conclude that questioning D.S. on re-direct regarding whether she

had testified truthfully logically refuted the specific focus of Manuel’s attack.         See

Embry, 923 N.E.2d at 7. Thus, the State’s question was properly intended to rehabilitate

its witness, rather than bolster her testimony, and the trial court did not abuse its

discretion in allowing the question.

                                       III. Sufficiency

       Finally, Manuel argues that the State failed to provide sufficient evidence that

he committed domestic battery as a Class D felony. When reviewing a sufficiency of the

evidence claim, we will only reverse a conviction when reasonable persons would not be

able to form inferences as to each material element of the offense. Perez v. State, 872

N.E.2d 208, 212-213 (Ind. Ct. App. 2007), trans. denied. We do not reweigh evidence or
                                          10
judge the credibility of witnesses. Id. at 213. In addition, we only consider the evidence

most favorable to the bench trial and the reasonable inferences stemming from that

evidence. Id.

       A person commits domestic battery if that person: “knowingly or intentionally

touches an individual who . . . is or was a spouse of the other person; [] is or was living as

if a spouse of the other person as provided in subsection (c); or [] has a child in common

with another person; in a rude, insolent, or angry manner that results in bodily injury [].”

I.C. § 35-42-2-1.3. The offense is a Class D felony if the person commits the offense “in

the physical presence of a child less than sixteen (16) years of age, knowing that the child

[is] present and might be able to see or hear the offense.” I.C. § 35-42-2-1.3.

       Manuel’s argument has two prongs: (1) that the State did not prove that he

committed domestic battery as a Class D felony because it failed to provide sufficient

evidence that the battery occurred in the presence of the children; and (2) that the

evidence was insufficient because D.S.’ testimony was incredibly dubious. We will

address each of these assertions separately.

       With respect to Manuel’s first argument, he claims that he committed the battery

within the “proximity” of the children rather than in their “presence” because the children

were in their bedroom. We addressed the meaning of “presence” under I.C. § 35-42-2-

1.3 in Boyd v. State, 889 N.E.2d 321(Ind. Ct. App. 2008), trans. denied, and True v.

State, 954 N.E.2d 1105 (Ind. Ct. App. 2011). Neither case is directly on point because in

both cases a child was located in the room where the battery occurred. However, in Boyd

                                               11
we held that “presence” under I.C. § 35-42-2-1.3(b)(2) does not require that a child

actually sense the battery; it is sufficient that the child might see or hear the battery.

Boyd, 889 N.E.2d at 325. In True we further clarified that “presence” for purposes of I.C.

§ 35-42-2-1.3(b)(2) is “defined as knowingly being within either the possible sight or

hearing of a child.” True, 954 N.E.2d at 1111. From this precedent, we conclude that the

critical question in determining whether a child is “present” for purposes of the statute is

whether a reasonable person would conclude that the child might see or hear the offense;

not whether the child is in the same room as where the offense is taking place.

       In the instant case, although both children were in their bedroom and were

supposedly asleep, much of the parents’ argument occurred in the hallway outside of their

room, and seven year old D.M. testified that her door was open and that she could hear

her father asking her mother for the laptop password. According to D.M., her father was

“this loud,” and hearing the argument made her “sad.” (Tr. p. 25). Further, Manuel was

aware that the children might hear him. On the 911 tape, D.S. repeatedly requested

Manuel to lower his voice to avoid waking the children, and he responded “I don’t care if

the kids wake up.” (State’s Exh. 7). In light of these facts and our precedent, we

conclude that the State did produce sufficient evidence that Manuel committed domestic

battery as a Class D felony in the presence of the children.

       Next, Manuel argues that the State did not present sufficient evidence that he

committed domestic battery because D.S.’ testimony was incredibly dubious and

inherently improbable due to inconsistencies.       Specifically, Manuel notes that D.S.

                                             12
testified that Manuel was intoxicated, but D.M. and Manuel’s sister testified that he had

not been drinking that day. Also, D.S. left for work at 6:30 in the morning and did not

return until around 4:00 p.m. She left again at 5:00 p.m. to play Bingo and did not return

to the house until 10:30 p.m. Based on D.S.’ minimal time at home, Manuel claims that

she could not have known whether he was drinking.

       In addition, Manuel claims that D.S.’ testimony was incredibly dubious because

the 911 recording of the incident did not indicate that Manuel smashed the laptop or hit

her. Instead, about five minutes into the recording, Manuel yelled “get off me,” and

about two minutes later he yelled “fall back” two times. (State’s Exh. 7). About eight

minutes into the recording, Manuel asked D.S. why she was screaming, and then when

D.S. yelled “why are you hitting me[?]” Manuel responded “I ain’t touched you” and

continued to ask why D.S. was screaming. (State’s Exh. 7). D.S. again asked Manuel

why he was hitting her, and he responded “ain’t nobody whipped your ass” and then, in

response to D.S. sobs, “save that fake shit for somebody else.” (State’s Exh. 7).

       Finally, Manuel argues that D.S.’ testimony was incredibly dubious because

although D.S. initially reported that the only physical acts against her occurred after she

called 911, she later testified that Manuel had hit her on the head with the cell phone prior

to the 911 call. Also, according to Manuel, it was impossible for him to hit D.S. with the




                                             13
laptop when evidence indicated that he had placed the laptop into his vehicle before D.S.

called 911.1

        Under the “incredible dubiosity rule,” this court may impinge upon the jury’s

responsibility to judge the credibility of witnesses when confronted with inherently

improbable testimony or coerced, equivocal, wholly uncorroborated testimony. Lawson

v. State, 966 N.E.2d 1273, 1281 (Ind. Ct. App. 2012).                     If a sole witness presents

inherently improbable testimony and there is a complete lack of circumstantial evidence,

a defendant’s conviction may be reversed. Fajardo v. State, 859 N.E.2d 1201, 1208 (Ind.

2007). Application of this rule is rare, though, and the standard to be applied is whether

the testimony is so incredibly dubious or inherently improbable that no reasonable person

could believe it. Morrell v. State, 933 N.E.2d 484, 492 (Ind. Ct. App. 2010). This

incredibly dubiosity rule applies only when a witness contradicts himself or herself in a

single statement or while testifying, and does not apply to conflicts between multiple

statements. Glenn v. State, 884 N.E.2d 347, 356 (Ind. Ct. App. 2008), trans. denied.

Inconsistencies in the testimonies of two or more witnesses go to the weight of the

evidence and do not make the evidence “incredible” as a matter of law. Morrell, 933

N.E.2d at 492-93.

        In light of this standard, three of Manuel’s arguments fail because he requests us

to reweigh inconsistencies between witness testimony and the evidence or between the

1
  As we have already concluded that the trial court did not abuse its discretion in finding that D.S.’
testimony regarding the 2005 domestic abuse charges was inadmissible, we will not address Manuel’s
remaining claim under the “incredible dubiosity rule” that D.S. contradicted herself in that testimony.

                                                    14
testimonies of multiple witnesses, which we may not do under the “incredible dubiosity

rule.” See Glenn, 884 N.E.2d at 356. D.S. and Manuel’s sister disagreed about Manuel’s

intoxication, but inconsistencies between two witnesses’ testimonies do not make the

evidence “incredible.”    See Morrell, 933 N.E.2d at 492-93.        Similarly, we cannot

compare inconsistencies between D.S.’ testimony and the 911 recording because they are

not a single statement or testimony. See Glenn, 884 N.E.2d at 356. Likewise, Manuel

does not identify contradictions in D.S.’ testimony concerning the computer in Manuel’s

vehicle. D.S. testified that the computer was her daughter’s net book, not Manuel’s

laptop, and she never deviated from that testimony. As a result, it was consistent for her

to claim that Manuel hit her with a computer after he took the net book to the vehicle.

       Manuel’s only claim that we can review under the “incredible dubiosity rule” is

that D.S. was inconsistent in her testimony concerning Manuel hitting her in the head

with his cell phone. D.S. did seemingly contradict herself because initially she testified

that the first time Manuel hit her was with the laptop, and then she later testified that

Manuel first hit her with the cell phone.      However, we do not find this testimony

incredible because it is evident based on the following exchange that D.S. was confused:

       [DEFENSE COUNSEL]: Okay did you also tell me that he hit you with
       the cell phone before you called 911?
       [D.S.]: Up front in the living room, yes. Yes, he hit me in the front when
       we were in the front room living room.
       [DEFENSE COUNSEL]: And this is the first you remember of that just
       now?
       [D.S.]: No we were busy talking about the issue in the hall—in the hallway
       and in the bedroom with the laptop.
       [DEFENSE COUNSEL]: But you didn’t understand what I just said a
       second ago that the first time—
                                           15
      [D.S.]: Did he hit me before?
      [DEFENSE COUNSEL]: I just want to be clear. What you just testified—
      [D.S.]: Okay, I didn’t mention it. Okay that’s what you’re saying.
      [DEFENSE COUNSEL]: So those three times that I just asked you that
      whether there was any contact before you called 911 you said no. Is that
      true or not true?
      [D.S.]: When you asked me that you were trying to confuse me, that’s why
      but yes go ahead. We’ll just go with that. He hit me once in the head.
      That’s what you’re trying to say.
      [DEFENSE COUNSEL]: No I’m not trying to say anything. I’m actually
      trying to figure out what you’re saying. Did he or did he not hit you before
      you called 911?
      [D.S.]: Yes in the living room.
      [DEFENSE COUNSEL]: And all those times that I just asked you that you
      didn’t understand the question?
      [D.S.]: Because I wasn’t thinking about that stuff. I was worried about the
      911 call and him hitting me in the head with the laptop.
      [DEFENSE COUNSEL]: Okay so your testimony now is that you didn’t
      understand what I was asking you—
      [D.S.]: No I understood what you asked me.
      [DEFENSE COUNSEL]: Okay so it was only a verbal fight before you
      called 911?
      [D.S.]: No he also hit me with the cell phone.
      [DEFENSE COUNSEL]: Okay but you never told the police that?
      [D.S.]: That wasn’t even important. The cell phone part wasn’t the
      important thing. Him hitting me on the head with the laptop . . . he
      could’ve choked me. He choked me before. He’s done it in the house. I’m
      not even it. My issue’s not with the . . . with him being hit me on the . . . on
      the head with the cell phone. I’m worried about everything else. He’s done
      this before.

(Tr. pp. 53-55). We do not find it incredible that a reasonable person would believe that

D.S. was telling the truth and was merely confused or initially forgot to mention the

phone. It is clear from her testimony that the cell phone was not the most important thing

on her mind; rather, she testified that at that point she was afraid for her life. Thus, we

conclude that the State provided sufficient evidence to support Manuel’s conviction of

domestic battery as a Class D felony.
                                            16
                                      CONCLUSION

       Based on the foregoing, we conclude that: (1) the trial court did not abuse its

discretion when it denied Manuel the opportunity to cross-examine D.S. about a past

incident; (2) the trial court did not abuse its discretion when allowed the State to ask D.S.

whether she had testified truthfully; and (3) the State produced sufficient evidence to

prove beyond a reasonable doubt that Manuel committed domestic battery as a Class D

felony.

       Affirmed.

NAJAM, J. and DARDEN, S. J. concur




                                             17